        Case 1:21-cv-00033-SPW-TJC Document 17 Filed 06/15/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

  JANIS POJMAN,                           CV 21-33-BLG-SPW-TJC

                      Plaintiff,
                                          ORDER
  vs.

  JOHNSON & JOHNSON and
  ETHICON, INC.,

                      Defendant.

        Plaintiff has filed an Unopposed Motion for Leave to File a Second Amended

Complaint. (Doc. 16.) Previously on May 14, 2021, Defendants had filed a Motion

to Dismiss. (Doc. 11.) Accordingly, the filing of the Second Amended Complaint

moots Defendant’s Motion to Dismiss. Accordingly,

        IT IS HEREBY ORDERED that the motion to file the Second Amended

Complaint is GRANTED. Plaintiff shall promptly file the Second Amended

Complaint in accordance with Civil Local Rule 15.1.

        IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (Doc. 11)

is DENIED as MOOT.

        DATED this 15th day of June, 2021.

                                             ______________________________
                                             TIMOTHY J. CAVAN
                                             United States Magistrate Judge
